DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.  
This is the first Office action on the merits of the claims.  
All citations to the Manual of Patent Examining Procedure (MPEP) refer to the following revision:  R-10.2019, which was released in June 2020.
Status of the Claims
In the Reply filed 28 October 2021, Applicant cancelled claim 5.  Claims 1-4 and 6-13 are pending.
Restriction/Election
Applicant elected the following five species without traverse: (1) N-methylnaltrexone, as the opioid receptor antagonist; (2) pentasodium tripolyphosphate (TPP), as the hydrophilic additive that is negatively charged at acidic and neutral pH; (3) chitosan, as the hydrophilic additive that is positively charged at acidic and neutral pH; (4) Eudragit® L100, as the enteric polymer for the coating; and (5) distilled acetylated monoglyceride, as the non-polymeric agent for the enteric coating.  
Claims 1-4 and 6-13 are considered below.
Claim Objections
Claim 4 is objected to on the basis of the following informality:  the word “derivative” is missing following the phrase “quaternary morphinan,” which bridges lines 1-2 of the claim.  See claim 3 (reciting “quaternary morphinan derivative”).  Appropriate correction is required.  
Claim Rejections - 35 U.S.C. 112(b) or (pre-AIA ) second paragraph
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of the second paragraph of 35 U.S.C. 112 (pre-AIA ):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 2-4 are rejected under 35 U.S.C. 112(b) or (pre-AIA ) second paragraph as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor regards as the invention.
Regarding claim 2, there is no antecedent basis for the italicized portion of the following limitation: “the positively-charged opioid receptor antagonist.”  This deficiency renders claim 2 and all claims depending thereon indefinite.  MPEP § 2173.05(e) (lack of antecedent basis).  To overcome this rejection, the examiner recommends that amend claim 1 by inserting the phrase “positively-charged” between the words “one” and “opioid.”
Claim Rejections - 35 U.S.C. 112(d) or (pre-AIA ) fourth paragraph
The following is a quotation of 35 U.S.C. 112(d):
Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
The fourth paragraph of 35 U.S.C. 112 (pre-AIA ) states, in relevant part:
[A] claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed.
Claim 13 is rejected under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph, as being in improper dependent form.
Claim 13 states as follows: “The enterically-coated particle of claim 1, further defined as a time release composition, wherein the time release composition is formulated to release the opioid receptor antagonist over time.”  However, the sentence bridging pages 29-30 of the specification of the present application, as originally filed, states as follows: “Time-release agents are well-known in the art, and such formulations may comprise an additive, a polymer and/or an enteric agent, surfactant, or loading agent.”  Emphasis added.  This observation is relevant because the preamble of claim 1 is directed to “[a]n enteric-coated particle” and, therefore, claim 1 already requires an enteric agent.  It follows that claim 13 does not specify a further limitation of the subject matter of claim 1.  MPEP § 2111 (“During patent examination, the pending claims must be ‘given their broadest reasonable interpretation consistent with the specification.’”).  Thus, claim 13 fails to comply with 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), fourth paragraph.
Applicant may cancel the claims, amend the claims to place the claims in proper dependent form, rewrite the claims in independent form, or present a sufficient showing that the dependent claims complies with the statutory requirements.  
Claim Rejections - 35 U.S.C. 103(a)
The following is a quotation of 35 U.S.C. 103(a), which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foss (US 2004/0167147 A1) in view of Yuan (“Methylnaltrexone mechanisms of action and effects on opioid bowel dysfunction and other opioid adverse effects.” Annals of Pharmacotherapy 41.6 (2007): 984-993), Popescu (US 2004/0247683 A1), Fernandez (US 2006/0134785 A1), and Foss ’075 (US 6,608,075 B2).
Foss is directed to a method of inducing laxation in chronic opioid users by orally administering methylnaltrexone or other quaternary derivative of noroxymorphone.  Title/Abstract.  
Foss discloses that “[m]ethylnaltrexone (MNTX) is a quaternary ammonium opioid receptor antagonist that does not cross the blood-brain barrier in humans” and that “[i]t offers the therapeutic potential to reverse undesired side effects of opioid pain medications mediated by peripherally located receptors (e.g., in the gastrointestinal tract) while sparing opioid effects mediated by receptors in the central nervous system, most importantly, analgesia.”  Para. [0006].  Foss thereafter identifies methylnatrexone as the preferred quaternary derivative.  Paras. [0021]-[0023].  
Foss further discloses that enterically-coated granules of methylnaltrexone can be loaded into gelatin capsules for oral delivery.  Para. [0028]; see also para. [0012] (“Yet another aspect of the invention includes the method as above wherein the quaternary derivative of noroxymorphone is enteric coated.”).  By way of example, Foss provides that “[t]he drug was prepared by encapsulating MNTX powder with a Eudragit L100 and Myvacet 9-45 mixture.”  Para. [0028].
However, Foss is silent as to whether the enterically-coated granules can further comprise chitosan and pentasodium tripolyphosphate (TPP).  As explained below, the following four references compensate for this deficiency:  Yuan, Popescu, Fernandez, and Foss ’075.
Yuan is directed to methylnaltrexone and its effects on opioid bowel dysfunction.  Title/Abstract.  
Yuan teaches that methylnaltrexone is freely soluble in water.  Page 985, left column; see also page 986 at Figure 1.  
Popescu is directed to biodegradable nanoparticles incorporating highly hydrophilic positively-charged drugs.  Title.  
Popescu teaches that “[p]reviously, cationic drugs could not be administered orally because such drugs are not absorbed by the GI tract sufficiently to perform their intended function.”  Para. [0032].  
Popescu teaches that the foregoing problem can be overcome by utilizing a nanoparticle drug composition comprising a hydrophilic, cationic drug incorporated into a biodegradable nanoparticle prepared from a naturally occurring or synthetic polymer.  Para. [0027].  
In paragraph [0031], Popescu teaches as follows: “In preferred embodiments, a nanoparticle drug composition is prepared from a complex formed between the drug and a naturally occurring polymer.  The drug, complexed or uncomplexed, is admixed with the biodegradable polymer followed by the addition of an inorganic polyanion, like a condensed phosphate, to form the nanoparticle drug composition.”  Emphasis added.  Popescu identifies chitosan as the most-preferred biodegradable polymer and tripolyphosphate (TPP) as the most-preferred condensed polyphosphate.  Paras. [0039], [0043]-[0045], and [0049].  
Popescu additionally teaches that any drug that is hydrophilic and has a positively charged site, quaternary ammonium nitrogen atom, can be selected for delivery via the nanoparticles disclosed therein.  Para. [0033].  The drug can be monomeric, oligomeric, or polymeric.  Id.  
Fernandez, which is directed to nanoparticles similar to those in Popescu, teaches that sodium tripolyphosphate is the preferred inorganic polyanionic salt.  Abstract.  
Foss ’075 is directed to a method for preventing or treating opioid induced changes in gastrointestinal motility by orally administering methylnaltrexone or other quaternary derivative of noroxymorphone in an enterically coated form.  Abstract.  
Foss ’075 teaches that methylnaltrexone is the preferred quaternary derivative of noroxymorphone.  Column 3, lines 24-50.  “Methylnaltrexone is rapidly absorbed after oral administration from the stomach and bowel.”  Column 4, lines 9-10.  “Initial plasma levels of the drug are seen within 5-10 minutes of the administration of non-enteric coated compound.”  Column 4, lines 10-12.  
Foss ’075 additionally teaches that “[a]ddition of an enteric coating which prevents gastric absorption is associated with lower plasma levels of the methylnaltrexone.”  Column 4, lines 12-15.  “Surprisingly,” Foss continues, “the addition of an enteric coating (i.e., a coating which will prevent degradation or release in the stomach, but will release drug in the small and large bowel) enhances the efficacy of methylnaltrexone in the prevention of decreases in gut motility by intravenously administered opioids (morphine).”  (Emphasis added) Column 4, lines 15-21; see also column 4, lines 28-31 (“An enteric coating is one which remains intact during passage through the stomach, but dissolves and releases the contents of the tablet or capsule once it reaches the small intestine.”).
Prior to the time Applicant’s invention was made, the foregoing teachings of Yuan, Popescu and Fernandez, in combination, would have motivated a person having ordinary skill in the art to modify Foss by complexing the methylnatrexone with chitosan and sodium TPP to yield nanoparticles that were especially suitable for effective GI delivery of a cationic, hydrophilic drug.  The teachings of Foss ’075 would have motivated the person having ordinary skill in the art to retain the enteric coating disclosed in Foss (the primary reference), in an effort to prevent undesirable degradation or release in the stomach.  More specifically, Foss ’075, in combination with Foss (the primary reference), would have motivated a person having ordinary skill of art to enterically coat the nanoparticles.  Therefore, claims 1-4 and 7-9 are prima facie obvious.
Regarding claim 6, Foss discloses other quaternary opioid receptor antagonists, specifically those encompassed by the chemical structure set forth in paragraphs [0021] and [0022].  MPEP § 2144.06(I) (combining equivalents known for the same purpose).  
Regarding claim 10, Popescu teaches, at paragraph [0044] and at claim 3, that the mean particle size on the nanoparticles is preferably “about 50 nm to about 500 nm.”  MPEP § 2144.05(I) (“In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.”).  
Regarding claim 11, Popescu teaches, in paragraph [0079], a drug-loading efficiency of 30% or higher.  MPEP § 2144.05(I) (quoted supra).
Regarding claim 12, Foss provides that “[t]he drug was prepared by encapsulating MNTX powder with a Eudragit L100 and Myvacet 9-45 mixture.”  Para. [0028].  Eudragit L100 is a methacrylic acid copolymer, as evidenced by column 5, lines 58-62 of Foss ’075.  Myvacet 9-45 is a distilled acetylated monoglyceride
Regarding claim 13, the sentence bridging pages 29-30 of the specification of the present application, as originally filed, states that “[t]ime-release agents are well-known in the art, and such formulations may comprise an additive, a polymer and/or an enteric agent, surfactant, or loading agent.”  Emphasis added.  The methylnaltrexone nanoparticle taught by the combination of references, as applied above, is enterically coated.  Therefore, claim 13 is prima facie obvious.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used.  Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminalDisclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/ eTD-info-I.jsp.
Claims 1-4 and 6-13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9 of Patent No. 10,507,188 B2 (issued 17 December 2019).
Although the claims at issue are not identical, they are not patentably distinct from each other, as explained hereinafter:  Claims 1-4 and 6-13 of the present application differ only marginally from the conflicting claims (the claims of the ’188 Patent).  For example, claims 1, 7, and 9 of the present application are rendered prima facie obvious by conflicting claim 1.  The examiner additionally notes that the Markush group of opioid receptor antagonists recited in claim 4 of the present application is recited in conflicting claim 4.  
Conclusion
Claims 1-4 and 6-13 are rejected.  
Claim 4 is also objected to.  
No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER ANTHOPOLOS whose telephone number is 571-270-5989.  The examiner can normally be reached on Monday – Friday (10:30 am – 6:30 pm).  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P. Barham, can be reached on Monday – Friday (10:00 am – 6:00 pm) at 571-272-6175.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.A./
31 December 2021


/Melissa L Fisher/Primary Examiner, Art Unit 1611